DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
This Action is Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-11, 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20200175788) in view of Maher et al. (US 20130212659).
As per claims 1, 11, and 20, Park et al. discloses a system, medium, and method of filtering objects from vehicle data, the method comprising: determining a location of a vehicle (see paragraphs [0035] and [0065]); 
retrieving an enforcement policy associated with the location of the vehicle defining one or more objects to be filtered from the vehicle data (see paragraphs [0035], [0055], and [0066] obtaining the rules/policy for the location); 

While Park et al., discloses the event data can include PII and the policies are to protect the privacy of the users, there lacks an explicit recitation of filtering PII.
However, Maher et al. teaches the use of policies to filter PII from vehicular data (see paragraphs [0140]-[0143] and [0154]).
At a time before the effective filing date of the invention, it would have been obvious to include the filtering of Maher et al. in the Park et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow protection of different additional types of data.
As per claim 4, the modified Park et al. and Maher et al. system discloses determining a change in location of the vehicle in relation to a defined region associated with the enforcement policy; retrieving a second enforcement policy corresponding to the changed location; processing vehicle data to filter PII objects in the vehicle data based upon the second enforcement policy (see Park et al. paragraphs [0065]-[0066]).
As per claims 6 and 14, the modified Park et al. and Maher et al. system discloses the vehicle data is one or more of images, video, telemetry, occupant information and position data of the vehicle (see Maher et al. paragraphs [0133] and [0140]-[0141]).
As per claims 7-9, 15 and 17, the modified Park et al. and Maher et al. system discloses filtering comprises redacting portions of the data identified as PII objects by the privacy policy, wherein the enforcement policy defines PII objects as one or more types of information that must be filtered from the vehicle data (see Park et al. paragraphs [0047]-[0051] and Maher et al. paragraph [0154]), wherein 
As per claims 10 and 19, the modified Park et al. and Maher et al. system discloses the enforcement policy identifies a geographic region to which the enforcement policy is applicable (see Park et al. paragraphs [0065]-[0066]).
As per claim 18, the modified Park et al. and Maher et al. system discloses the filtered data is transmitted to a remote server through a wireless network (see Park et al. paragraphs [0027], [0032], [0054] and Maher et al. paragraphs [0057] and [0137]).
Claims 2, 5, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Park et al. and Maher et al. system as applied to claims 1 and 15 above, and further in view of Gurin (US 20200314587).
As per claims 2, 5, 12, 13, and 16, the modified Park et al. and Maher et al. system discloses the redaction and separation of PII data, but fails to explicitly disclose the use of an encryption key corresponding to each of the different policies.
However, Gurin teaches a privacy protection system that uses different keys, corresponding to different policies which are defined over different geographic locations, to encrypt the data to be privacy protected (see paragraphs [0045]-[0046], [0073], and [0086]-[0087]).
At a time before the effective filing date of the invention, it would have bene obvious to one of ordinary skill in the art to encrypt the filtered data of the modified Park et al. and Maher et al. system based on the location of the device.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to enhance the security of the system by encrypting the PII data.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Park et al., Maher et al., and Gurin system as applied to claim 2 above, and further in view of Caceres et al. (US 20200366653).
As per claim 3, the modified Park et al., Maher et al., and Gurin system discloses the encryption of the filtered PII data using a symmetric key, but fails to explicitly disclose the use of a public key to encrypt the session key.
However, Caceres et al. teaches the use of a symmetric key to encrypt data and a public key to encrypt the symmetric key (see paragraphs [0024], [0034], and [0038]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the key exchange and encryption of Caceres et al. in the modified Park et al., Maher et al., and Gurin system.
Motivation to do so would have been to ensure only the intended recipient can retrieve the symmetric key and therefore decrypt the encrypted data (see Caceres paragraph [0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to preserving the privacy of PII.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Pyzocha/               Primary Examiner, Art Unit 2419